Citation Nr: 1232268	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  98-05 465A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for recurrent rheumatic fever, with pericarditis.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO), which denied the benefits sought on appeal.  In August 2004 and May 2007, the Board remanded the case to the RO for further development, to include a VA examination.  The Board also obtained a December 2008 Veterans Health Administration opinion reviewing the medical evidence.  

In a March 2009 decision, the Board denied entitlement to service connection for a compensable evaluation for recurrent rheumatic fever with pericarditis.  

The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the March 2009 Board decision on the basis that the 2008 VHA opinion was inadequate for rating purposes and the Board committed prejudicial error relying on this opinion.  The Court vacated the Board decision and remanded this issue so that VA would have the opportunity to obtain an adequate medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in an April 2011 Memorandum Decision, the Court vacated the March 2009 Board decision on the basis that the 2008 VHA opinion was inadequate for rating purposes and the Board committed prejudicial error relying on this opinion.  The Court found that the 2008 VHA opinion was inadequate because the opinion failed to address whether the mitral valve leaflet thickening was related to the rheumatic heart disease or the rheumatic fever with pericarditis; failed to provide a rationale for the medical conclusion that the left ventricle hypertrophy was unlikely to be a manifestation of rheumatic heart disease or rheumatic fever with pericarditis and failed to provide a cause or explanation for this symptom; and failed to discuss whether the left atrial enlargement was a sign of rheumatic heart disease or rheumatic fever with pericarditis or was related to the service-connected rheumatic fever with pericarditis.  

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to the nature and current severity of the service-connected rheumatic fever with pericarditis.  Review of the record shows that the Veteran last underwent a VA cardiovascular examination in October 2007.  The Board finds that another examination is necessary to adequately evaluate the disability and adjudicate the claim.  

The RO should obtain copies of all records of VA treatment for the service-connected rheumatic fever with pericarditis dated since October 2007.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any copies of any outstanding VA and/or non-VA treatment records referable to the service-connected rheumatic fever with pericarditis.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA medical treatment rendered for the service-connected rheumatic fever with pericarditis.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

2.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the service-connected rheumatic fever with pericarditis since October 2007.  

3.  The RO should schedule the Veteran for a VA cardiovascular examination to determine the nature and severity of the service-connected recurrent rheumatic fever with pericarditis to include the nature and severity of any cardiac-related residuals of the service-connected recurrent rheumatic fever with pericarditis.  The claim folders are to be made available for the examiner to review.  

All indicated studies deemed necessary for the medical evaluation of the Veteran's service-connected recurrent rheumatic fever with pericarditis must be conducted.  All findings should be reported in detail.  

The physician must identify all residuals and disabling effects of the service-connected recurrent rheumatic fever with pericarditis, including all associated heart pathology/manifestations.  

The physician should provide an opinion as to whether there is any objective evidence of rheumatic heart disease, valvular heart disease, and/or congestive heart failure, and if so, whether the service-connected rheumatic fever with pericarditis caused such disease. 

In particular, the physician must report whether the service-connected recurrent rheumatic fever with pericarditis caused or resulted in any of the following:  recurrent pericarditis, left ventricular hypertrophy, mitral valve leaflet thickening, left atrial enlargement, valvular lesion, dyspnea, enlarged heart, diastolic murmur, elevated systolic blood pressure, arrhythmias, rales, pretibial pitting, or other definite signs of congestive heart failure.  

The physician must address in the medical opinion whether any current cardiac findings including mitral valve leaflet thickening, left ventricle hypertrophy, and left atrial enlargement, are due to or related to or a manifestation of the rheumatic fever with pericarditis. 

The physician should provide an etiology and/or explanation for any cardiac symptoms found on examination.  

The physician should provide a rationale for the medical conclusion (in the 2008 VHA opinion) that the left ventricle hypertrophy was unlikely to be a manifestation of rheumatic heart disease or rheumatic fever with pericarditis and provide a cause, etiology, or explanation for this symptom. 

If the Veteran has no objective evidence of any organic cardiovascular disability or any such disability that is etiologically related to the service-connected recurrent rheumatic fever with pericarditis, then that fact must be noted and an explanation provided to support such a finding.  

A complete rationale for any and all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  After completing all indicated development, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


